      Case 1:21-cv-00021-JRH-BKE Document 5 Filed 04/06/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


MICHAEL VENETEZ McRAE,

              Petitioner,

                                                         CV 121-021


AUSA TARA M.LYONS,for the United
States of America,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 4.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, and DISMISSES this petition filed pursuant to 28 U.S.C. § 2241 without

prejudice.

       Further, a state prisoner seeking relief under § 2241 must obtain a certificate of

appealability ("CCA") before appealing the denial of his application for a writ of habeas

corpus. See Sawver v. Holder. 326 F.3d 1363, 1364 n.3 (11th Cir. 2003)("[Sjtate prisoners

proceeding under § 2241 must obtain a COA to appeal.") This Court should grant a COA

only if the prisoner makes a "substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2). For the reasons set forth in the Report and Recommendation, and in

consideration of the standards enunciated in Slack v. McDaniel. 529 U.S. 473, 482-84
      Case 1:21-cv-00021-JRH-BKE Document 5 Filed 04/06/21 Page 2 of 2



(2000), Petitioner has failed to make the requisite showing. Accordingly, the Court DENIES

a COA in this case. Moreover, because there are no non-frivolous issues to raise on appeal,

an appeal would not be taken in good faith, and Petitioner is not entitled to appeal informa

pauperis. S^28U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this           day of April, 2021, at Augusta, Georgia.




                                          UNITEI^TATES DISTRICT COURT
                                          SOUTIffiRN DISTRICT OF GEORGIA
